Title: To Thomas Jefferson from Samuel Nightingale, 22 November 1780
From: Nightingale, Samuel
To: Jefferson, Thomas



Honorable Sir
Providence Novr. 22nd 1780.

I have wrote Two Letters dated the 18th and 29th of Sepr. last, to Virginia, which I can have no doubt but your Excelency has Received. They gave an Account of the Schooner Committee (Owned by Messrs. Penet Da Costa Brothers & Comp.; Brisson late Master) Haveing on board a Quantity of Goods for your State; being taken on her Passage from Nantz to Virginia, and Retaken by Two American Privateers, and Sent into this Poart, and here Condemned, the one half to the Former Owners, the Other Half to the Recaptors.
I have now to Inform Your Excelency, That the Schooner and his appurtenances Stores &c. were sold at Publick Vendue on the 26th Sepr. I proposed that there should be no Sale of any thing, untill some Person, concerned in the Schooner, or Ortherised by the Owners, Should be Present, but to no purpose. An Account Sales I now Inclose. An Equal Divition of the Cargo was made, by Thomas Coit in behalf of the Recaptors, my Self in behalf of the Former Owners, and a Third Person Appointed by the Judge of Admiralty. An Invoice of that half belonging to the Former Owners is Also Inclosed. In it you will Observe that the marks and numbers found on the Bales, Boxes, &c, are mentioned. I chose this manner of makeing the Invoice, rather than the manner they are now Packed. These Goods are now Stored and wait your Orders, Except the Salt, Powder, and Shott mentioned below. Monsr. Coulaux la Vigna from Philadelphia came here, after the Cargo was divided and the Vessell sold, and wated a considerable time before the Judge of Admiralty, or my Self, knew what he had a Right too, or ment to do concerning this Recaptor. He mentioned he had a Power of Attorney wrote in the French Language. We desired the privaledge of gitting it Trancelated, but he did not give us Opertunaty, until very lately, but after it was Trancelated, he Proposed receiving the neat Proceads of all that was sold, also the Salt, Powder and Bird Shott, which is delivered, Viz. Thirty One Thousand Seven Hundred Fifty & Four Pound 12/ Continental Money, and Five Cask Powder waying Five Hundred Thirty & Seven Pound American wt. Tare not Taken out; Those he gave his Receipt for, but would not give any Receipt for the Salt and Shott, but Said Capt. Brisson must Receive them. I have by the Advice of the Judge of Admiralty delivered the Salt and Shott to the Said Capt. Brisson, and took his receipt for them; as it did appear by Instructions from  Messrs. Penet Da Costa Brothers & Compy. that he had a Right to receive the Salt.
The Captain of the Randolph Privateer took out of the Schooner at Sea, One Hundred & Eighty wait Cordage, Four Hundred wait Bread, and Two Barrels Beef. The owners of said Privateer have a bill against said Schooner which will ballance part of the above. I have their Promisse for the Paying the remainder. There also was some Other Goods Taken out at Sea, and Carried to New London, in the State of Connecticutt, by the Recaptors. Monsr. Coulaux La Vigna, Capt. Brisson and the Second Captain have all ben up there, and have received some Goods, but no Account has yet bin given me, but I soon Expect an Account from New London. Monsieur La Vigna has a Copy of all the Papers. A Copy shall also be sent to your Excelency & in the Mean time I am with much Respect your Excelencies most Humbl Servt,

Saml Nightingale Junr.

